Citation Nr: 0705566	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  05-14 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUES

1.  Entitlement to an effective date earlier than August 15, 
2002, for the grant of service connection for depressive 
disorder.

2.  Entitlement to an effective date earlier than August 15, 
2002, for a total rating for compensation based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran had active service from August 1967 to May 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  
That rating decision granted service connection for a 
depressive disorder and granted individual unemployability, 
assigning an effective date of August 15, 2002, for each.  
The veteran then perfected appeals with regard to the 
effective dates assigned for each award.

In May 2006, the veteran testified before the undersigned 
Veterans Law Judge at a videoconference hearing.  A 
transcript is associated with the claims file.

The issue of entitlement to an effective date prior to August 
15, 2002, for the grant of TDIU on an extraschedular basis is 
addressed in the Remand portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran when further 
action is required on his part.


FINDINGS OF FACT

1.  On August 15, 2002, the RO received the veteran's 
original claim of entitlement to service connection for a 
depressive disorder.

2.  In an April 2003 rating decision, the RO awarded service 
connection for depressive disorder and assigned an effective 
date of August 15, 2002, the date on which it had received 
the veteran's claim.

3.  There is no evidence that could reasonably be interpreted 
as reflecting an intent to file a claim of entitlement to 
service connection for a depressive disorder prior to August 
15, 2002.

4.  The veteran did not meet the percentage requirements for 
TDIU prior to August 15, 2002.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an effective date 
prior to August 15, 2002, for the grant of service connection 
for depressive disorder have not been met.  38 U.S.C.A. §§ 
5103A, 5107, 5110 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 3.400(b) (2) (2006).

2.  An effective date prior to August 15, 2002, for the grant 
of TDIU on a schedular basis is legally precluded.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 
3.157, 3.400, 4.16(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  The U.S. 
Court of Appeals for Veterans Claims has held that, if VCAA 
notice is provided after the initial decision, such a timing 
error can be cured by subsequent readjudication of the claim, 
as in a Statement of the Case (SOC) or Supplemental SOC.  
Mayfield v. Nicholson, No. 02-1077 (Vet. App. Dec. 21, 2006).

In October 2002 and May 2005, the RO sent the veteran letters 
informing him of the types of evidence needed to substantiate 
his claims and its duty to assist him in substantiating the 
claims under the VCAA.  These letters informed the veteran 
that VA would assist him in obtaining evidence necessary to 
support his claims, such as including records in the custody 
of a Federal department or agency, including VA, the service 
department, and the Social Security Administration.  He was 
advised that it was his responsibility identify or submit any 
supportive evidence of which he was aware.  

The Board finds that the content of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  Also, a December 2004 SOC and an 
August 2005 SSOC provided the veteran with yet additional 
notice and time to submit more evidence.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

Moreover, it appears that all relevant obtainable evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.

The Board notes that, during his May 2006 Board hearing, the 
veteran referred to medical evidence from several sources 
regarding his service-connected disabilities.  A review of 
the claims file shows that some of these records are not 
associated with the claims file.  However, the Board finds 
that a remand is not necessary to obtain these records.  The 
essential facts by which the present appeal must be decided 
are not in dispute.  The matter to be resolved, i.e., earlier 
effectiver date, is legal in nature, and its outcome is 
determined by the interpretation and application of the law 
and regulations determining when the veteran filed his 
initial claim, rather than by consideration of conflicting or 
disputed medical evidence.  The veteran has given the Board 
no reason to believe that any additional evidence would show 
he filed a claim of entitlement to service connection for 
depressive disorder earlier than August 15, 2002.  Given the 
nature of the issue, procurement of additional evidence would 
not strengthen the veteran's claim.

The Court of Appeals for Veterans Claims has held that the 
VCAA does not affect matters on appeal when the question is 
limited to statutory interpretation.  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). Smith v. Gober, 14 Vet. 
App. 227, 231-32 (2002); see also Livesay v. Principi, 15 
Vet. App. 165 (2001) (en banc) (holding that the VCAA is not 
applicable where it could not affect a pending matter and 
could have no application as a matter of law).  Consequently, 
the Board finds that remanding these issues to request or 
obtain more evidence is unnecessary and not required by the 
VCAA.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to him claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Effective date is 
the crux of the issues on appeal, and the veteran was 
provided with appropriate notice in May 2005, as described 
above.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Effective Date for Depressive Disorder

The assignment of effective dates for service connection is 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The 
statute and regulation provide, in pertinent part, that the 
effective date of an evaluation and award of compensation 
based upon an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).

The U.S. Court of Appeals for Veterans Claims has made it 
plain that the date of the filing of a claim is controlling 
in determinations as to effective dates.  See Lalonde v. 
West, 12 Vet. App. 377, 380 (1999) (citing Hazan v. Gober, 10 
Vet. App. 511 (1997); Washington v. Gober, 10 Vet. App. 391 
(1997); and Wright v. Gober, 10 Vet. App. 343 (1997).  In 
Lalonde, the Court stated that the effective date of an award 
of service connection is not based upon the date of the 
earliest medical evidence demonstrating entitlement, but on 
the date that the application upon which service connection 
was eventually awarded was filed with VA.  Id.

Moreover, notwithstanding the effective date assigned for an 
original grant of benefits, under the law, the commencement 
of payment of VA monetary benefits is delayed until the first 
day of the calendar month following the month in which the 
effective date of the award is assigned.  See 38 U.S.C.A. § 
5111(a) (West 2002); 38 C.F.R. § 3.31 (2006).

According to 38 C.F.R. § 3.155 (2006), any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution. If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.

At issue in the veteran's case is when entitlement to service 
connection for a depressive disorder arose.  An effective 
date of August 15, 2002, was assigned for the grant of 
service connection for a depressive disorder.  This was based 
on the date the RO received the veteran's original claim of 
entitlement to service connection for a depressive disorder.

The veteran indicated in his June 2003 notice of disagreement 
that he believed the appropriate effective date was August 4, 
2000.  He contended that his service-connected headache 
disability was originally service-connected as encephalalgia.  
He believes that this particular diagnosis contemplates both 
his headache disorder and his depressive disorder.  
Therefore, he asserts that an effective date of August 4, 
2000, is appropriate because that is the date of his claim 
for an increased rating for his headaches.

However, the Board notes that there is no indication in the 
record that the original grant of service connection or grant 
of an increased rating for encephalalgia also contemplated a 
depressive disorder.  The original rating decision dated in 
October 1969 made no reference to a depressive disorder or 
any psychiatric symptoms.  Likewise, June 1992 and June 2002 
rating decisions showing increases in the veteran's 
disability rating for headaches do not refer to a depressive 
disorder or any depressive symptoms in evaluating the 
veteran's disability.  The Board also notes that 
encephalalgia is synonymous only with headache.  See 
Stedman's Medical Dictionary, 27th ed., 2000, at 586.

Therefore, the Board does not find that the veteran's August 
2000 claim for a increased rating for headaches served also 
as a claim of entitlement to service connection for a 
depressive disorder.  The first communication from the 
veteran representing a claim for service connection for 
depression was dated August 15, 2002.  On that written 
statement, the veteran clearly raised a claim of entitlement 
to service connection for depression as secondary to his 
migraine headaches.

The evidence of record does not indicate that the RO was in 
receipt or possession of any communication from the veteran 
prior to August 15, 2002, that could be construed as either a 
formal or an informal claim for service connection for a 
depressive disorder.

There is no doubt, based upon the applicable laws and 
regulations, that it is the date of the claim, not the date 
of onset of an illness or disability, which is the 
determining criterion for the award of an effective date of 
service connection in this case.  The Court of Appeals for 
Veterans Claims has held that the mere presence of a 
disability does not establish intent on the part of a 
claimant to seek service connection for that disability.  See 
KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 
5 Vet. App. 33, 35 (1995).  Therefore, while the veteran has 
contended that evidence of his depressive disorder dated in 
August 2000 is associated with the claims file, this does not 
serve to show that he is entitled to an effective date 
earlier than the date of his original claim for service 
connection.

In the instant case, the award of service connection for 
depressive disorder was granted August 15, 2002, the date of 
receipt of the original claim.  This is the earliest possible 
effective date based upon the facts of the case and the 
applicable law and regulations.

In conclusion,the Board finds that the preponderance of the 
evidence is against the veteran's claim for an effective date 
earlier than August 15, 2002, for the award of service 
connection for depressive disorder.

III.  Earlier Effective Date for TDIU on a Schedular Basis

The regulatory scheme for TDIU provides that VA will grant a 
total disability rating for compensation purposes based upon 
individual unemployability when the medical evidence shows 
that the veteran is precluded from obtaining or maintaining 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In 
determining whether the veteran is entitled to a TDIU, 
neither his non-service-connected disabilities nor his age 
may be considered.  See Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

Schedular consideration of TDIU is appropriate where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).

The assignment of effective dates is governed by 38 U.S.C.A. 
§ 5110, 38 C.F.R. § 3.400.  The statute and regulation 
provide, in pertinent part, that the effective date of a 
claim for increase in disability compensation, such as TDIU, 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(o)(1).

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  The 
effective date of an increased rating for disability 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability 
occurred, if a claim is received within one year from such 
date; otherwise, the effective date is the date of receipt of 
the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

The veteran seeks an effective date earlier than August 15, 
2002, for the grant of TDIU.  The Board notes that the 
controlling issues in this case are (1) the date on which the 
veteran filed his claim for TDIU and (2) the date on which 
his entitlement to TDIU arose.  See 38 U.S.C.A. § 5110, 
5111(b); 38 C.F.R. § 3.151, 3.400(o), 4.15, 4.16.

As noted, the grant of TDIU is appropriate when it is found 
that the veteran is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).

The undisputed evidence is that the veteran did not meet the 
percentage requirement for TDIU prior to August 15, 2002, 
when a 30 percent disability rating was assigned for 
depressive disorder, and his combined evaluation was 70 
percent.  He disputed the effective date of the rating for 
depressive disorder, but the Board denied an earlier 
effective date, as indicated above.  Because all of the 
evidence is to the effect that he did not meet the percentage 
requirements prior to August 15, 2002, the Board is legally 
precluded from granting TDIU on a schedular basis prior to 
that date.  38 C.F.R. § 4.16(a).

Therefore, the Board finds that the preponderance of the 
evidence is against a finding that an effective date earlier 
than August 15, 2002, is warranted for the award of schedular 
TDIU.  See 38 C.F.R. § 3.400(o), 4.16(a), (b).


ORDER

An effective date earlier than August 15, 2002, for the grant 
of service connection for depressive disorder is denied.

An effective date earlier than August 15, 2002, for the grant 
of TDIU on a schedular basis is denied.


REMAND

The Board has denied the veteran's claim of entitlement to an 
earlier effective date for TDIU on a schedular basis.  It is 
the policy of VA, however, that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service connected disability shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to 
meet the applicable percentage standards enunciated in 38 
C.F.R. § 4.16(a), an extraschedular rating is for 
consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Therefore, the 
Board must evaluate whether there are circumstances in the 
veteran's case, apart from any non-service-connected 
condition and advancing age, which would justify a total 
rating based on individual unemployability due solely to the 
service-connected conditions.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. 
App. 375 (1993).

The Board cannot adjudicate TDIU on an extraschedular basis 
in the first instance.  Instead, if the evidence entitlement 
to that benefit, we must remand the case to the agency of 
original jurisdiction for referral to the appropriate first 
line authority who will render an initial decision on such 
entitlement.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001); 
38 C.F.R. § 4.16(b).

The Boards notes that, as discussed above, claims of 
entitlement to increased ratings, which includes TDIU, may be 
assigned an effective date up to one year prior to the date 
of the claim, if it is factually ascertainable prior to that 
date that the veteran was entitled to a rating of TDIU and 
the veteran's claim was received within one year of the date 
this entitlement arose.  Therefore, on an extraschedular 
basis, it is theoretically possible the veteran is entitled 
to a rating of TDIU within the year prior to the date of his 
claim on August 15, 2002.

In addition, the veteran's March 2001 written statement, 
accepted as his notice of disagreement with the rating 
assigned to his headache disability, shows he contended he 
was unable to work due to his service-connected disability.  
He not only requested an increase in his headache disability 
rating but also a total increase to 100 percent, based on his 
inability to work.

In addition, a March 2001 written statement from a VA 
physician indicates he believed the veteran's migraines were 
disabling to the extent that he was unable to work and unable 
to sustain himself financially.  There is no evidence that 
the veteran has engaged in substantially gainful employment 
during this time.

Since the record contains evidence of an informal claim for 
TDIU prior to August 15, 2002, and apparent unemployment due 
to service-connected disability based on the March 2001 
statement from a VA physician, the Board finds that a remand 
is warranted for the RO to determine whether the veteran is 
entitled to an earlier effective date for the grant of TDIU 
on an extraschedular basis.

Accordingly, the case is REMANDED for the following action:

1.  Develop and adjudicate the question of 
entitlement to a TDIU on an extraschedular basis 
prior to August 15, 2002.  Such development 
should include requesting any outstanding 
records referred to by the veteran during his 
May 2006 videoconference Board hearing, if it is 
deemed necessary to adjudicate the claim.  The 
RO should also consider whether the veteran's 
claim should be submitted to the Director of 
VA's Compensation and Pension Service, or to the 
Under Secretary for Benefits.

2.  If the benefit is not fully granted, 
readjudicate the claim as appropriate.  If it 
remains denied, issue a supplemental statement 
of the case, before returning it to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


